Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 1 of 9 PageID #: 44



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 GREGORY SCLAFANI,
                                                       MEMORANDUM AND ORDER
                         Plaintiff,                     20-cv-0463(EK)(VMS)

             -against-

 Acting Director of the Bureau of Prisons
 THOMAS R. KANE; Metropolitan Detention
 Center Warden HERMAN QUAY III; and MDC
 Unit Manager SPIVEY,

                         Defendants.

-------------------------------------------x

ERIC KOMITEE, United States District Judge:

           On January 17, 2020, Gregory Sclafani (“Plaintiff”)

filed this pro se action alleging civil rights violations

arising against the Metropolitan Detention Center (“MDC”) and

the Bureau of Prisons (“BOP”) pursuant to Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388

(1971) (“Bivens”).     See ECF No. 1.      By Memorandum and Order

dated January 31, 2020, the Court granted Plaintiff’s request to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915,

dismissed the complaint against MDC and BOP, and granted

Plaintiff leave to file an amended complaint.          See ECF No. 4.

           On May 6, 2020, Plaintiff filed an amended complaint

against BOP Acting Director Thomas R. Kane, MDC Warden Herman

                                       1
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 2 of 9 PageID #: 45



Quay III, and MDC Unit Manager Spivey alleging that they

violated his right to due process under the Fifth Amendment

pursuant to Bivens.     See Amended Complaint, ECF No. 8 (“Compl.”)

at 1-2.   Plaintiff seeks unspecified compensatory and punitive

damages, injunctive relief and a declaratory judgment.            Id. at

8.   For the reasons set forth below, the Court dismisses the

action.

                                     I.

            Plaintiff pled guilty to a federal crime and was

sentenced to 30 months’ imprisonment to be served at MDC.            See

Compl. ¶ 9; see also United States v. Sclafani, 14-CR-639 (DRH).

Plaintiff alleges that he was scheduled to be released on

January 17, 2017.     See Compl. ¶ 11.     On or about October 19,

2016, Plaintiff applied for “pre-release” to home confinement

pursuant to the Second Chance Act, 18 U.S.C. § 3624.           Id. at

¶¶ 23-24.    Plaintiff alleges that although he met the

eligibility criteria for pre-release, id. at ¶¶ 31, defendant

Unit Manager Spivey informed him on November 7, 2016 that

insufficient time remained on his sentence to process the

necessary paperwork, and denied his application on that ground.

Id. at ¶¶ 28-29.     Plaintiff appealed Spivey’s decision to the

Warden, id. at ¶¶ 34-35, and on December 20, 2016, defendant

Warden Quay denied his appeal, again citing insufficient time to
                                     2
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 3 of 9 PageID #: 46



complete his paperwork.      Id. at ¶ 38.     On January 17, 2017,

Plaintiff was released from MDC as originally scheduled, after

completing his term of imprisonment.        Id. at ¶ 45.

           Plaintiff alleges that Defendants violated his

“liberty right to pre-release transfer to home confinement under

the Second Chance Act” without due process of law.           Id. at ¶ 44.

Plaintiff further alleges that, as a result, he sustained

“mental anguish, anxiety and psychological suffering.”            Id. at

¶ 47.

                                    II.

           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”         Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Matson v. Bd. of Educ., 631 F.3d 57,

63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).   The Court must assume all allegations in the complaint

to be true; this tenet, however, is “inapplicable to legal

conclusions.”    Iqbal, 556 U.S. at 678.       In reviewing a pro se

complaint, the Court must be mindful that the plaintiff’s

pleadings should be held “to less stringent standards than

formal pleadings drafted by lawyers.”         Hughes v. Rowe, 449 U.S.
                                     3
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 4 of 9 PageID #: 47



5, 9 (1980) (citation and internal quotation marks omitted);

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (same); see Harris v.

Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, the court “remain[s] obligated to construe a pro se

complaint liberally”).      Nevertheless, the Court is required to

dismiss sua sponte an in forma pauperis action if the Court

determines it “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”   28 U.S.C. § 1915(e)(2)(B).

                                    III.

           A claim under Bivens allows a plaintiff to sue a

federal official or employee in his individual capacity for an

alleged constitutional violation.          See Ashcroft v. Iqbal, 556

U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits

brought against state officials under [42 U.S.C. § 1983].”)

(citation omitted).     To state a claim under Bivens, a plaintiff

must allege facts to show that: (1) he was deprived of a

constitutional right (2) by a person acting under color of

federal law.    See Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir.

2006) (citing Bivens, 403 U.S. at 389).         The Supreme Court has

allowed a Bivens claim to proceed against federal actors in only

three contexts: (1) unreasonable search and seizure in violation
                                     4
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 5 of 9 PageID #: 48



of the Fourth Amendment, Bivens, 403 U.S. at 388; (2) employment

discrimination in violation of the due process clause of

the Fifth Amendment,1 Davis v. Passman, 442 U.S. 228 (1979); and

(3) inadequate medical treatment of an inmate in violation of

the Eighth Amendment, Carlson v. Green, 446 U.S. 14 (1980).

            In Ziglar v. Abbasi, 137 S.Ct. 1843 (2017), the

Supreme Court held that expanding the Bivens remedy is now

“disfavored” and observed that it has “consistently refused to

extend Bivens to any new context or new category of defendants.”

Id. at 1857 (internal quotation marks omitted).           See also Ojo v.

United States, 364 F. Supp. 3d 163, 170 (E.D.N.Y. 2019) (an

asserted Bivens remedy arises in a “new” context when it is

“distinct from the three Supreme Court cases in which Bivens

remedies have been implied”) (quoting Ziglar, 137 S.Ct. at 1859-

60); Gonzalez v. Hasty, 269 F. Supp. 3d 45, 57 (E.D.N.Y. 2017),

aff’d, 755 F. App’x 67 (2d Cir. 2018) (“[T]he only recognized

implied rights of action [are] the narrow situations presented

in Bivens, Davis, and Carlson, and lower courts must scrutinize

attempts to expand the Bivens remedy, even where courts had


1 In this case, a former administrative assistant to a Congressman sued for
gender-based discrimination, alleging that she was fired because she was a
woman. She was not covered by the Civil Rights Act of 1964, 86 Stat. 111, 42
U.S.C. § 2000e–16, because she was a federal employee who was not in the
competitive service, so the Court implied a Bivens remedy that allowed her to
bring suit under the due process clause of the Fifth Amendment. See Davis,
442 U.S. at 247.

                                      5
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 6 of 9 PageID #: 49



assumed the availability of such a remedy.”) (emphasis in

original); Huckaby v. Bradley, No. 116-CV-4327, 2018 WL 2002790,

at *4 (D.N.J. Apr. 30, 2018) (declining to imply a Bivens remedy

to a due process claim where “there is no employment

relationship, nor any kind of claim for discrimination; the fact

that this suit is also brought under the Fifth Amendment Due

Process Clause does not bring it within the confines of Davis”).

            Where a plaintiff’s claims appear to arise in a new

context, courts analyze whether it is appropriate to extend the

Bivens remedy based on the test set forth in Ziglar.            See

Ziglar, 137 S.Ct. at 1859-60.        However, without addressing

whether this Court should extend Bivens to apply to this case,

the Court concludes that Plaintiff fails to state a due process

claim under the Fifth Amendment.          See Hernandez v. Mesa, 137

S.Ct. 2003, 2006 (2017) (the Supreme Court has endorsed

“disposing of a Bivens claim by resolving the constitutional

question, while assuming the existence of a Bivens remedy”).2


2 Although the Supreme Court has recognized that Bivens may apply to a Fifth
Amendment claim, see Davis, 442 U.S. at 243-44 (allowing Bivens action to
proceed against Congressman for violation of an employee’s Fifth Amendment
due process rights in a gender-based employment discrimination complaint), it
has rejected a Bivens action under the Fifth Amendment’s Due Process Clause
in other contexts, such as wrongful denial of Social Security disability
benefits, see Schweiker v. Chilicky, 487 U.S. 412, 420 (1988), and invasion
of property rights under the Fifth Amendment, Wilkie v. Robbins, 551 U.S.
537, 541 (2007). See also Ojo, 364 F.Supp.3d at 170 (declining to apply
Bivens to plaintiff’s Fifth Amendment equal protection claim alleging that
BOP’s dental care policy discriminated against pretrial detainees); Gonzalez
v. Hasty, 269 F.Supp.3d 45, 59 (E.D.N.Y. 2017) (declining to apply Bivens to
                                      6
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 7 of 9 PageID #: 50



             The Due Process Clause of the Fifth Amendment provides

that “[n]o person ... shall be deprived of life, liberty, or

property without due process of law. . . .”           It is well settled,

however, that the Due Process Clause does not afford sentenced

defendants a right to any particular type of custody (such as

home confinement).      See Moody v. Daggett, 429 U.S. 78, 88 n.9

(1976) (Constitution confers no right upon an inmate to any

particular custody or BOP security classification); Greenholtz

v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979)

(prisoner does not have a constitutional right to be

conditionally released prior to the expiration of a valid

sentence).

             Instead, the Bureau of Prisons has sole discretion to

assign prisoners to particular facilities or programs.             See 18

U.S.C. § 3621; see also Levine v. Apker, 455 F.3d 71, 83 (2d

Cir. 2006); Pasonick v. Strada, No. 12-CV-6204, 2013 WL 431332,

at *3 (E.D.N.Y. Feb. 4, 2013).        Although Congress enacted

the Second Chance Act to improve prisoner reentry into society

and reduce recidivism, see Pub. L. No. 110-199, 1222 Stat. 657

(2008) (codified as amended at 18 U.S.C. §§ 3621, 3624), the Act

did not alter the BOP’s discretion and did not give prisoners an


plaintiff’s Fifth Amendment claim alleging failure of prison employees to
conduct meaningful reviews of a plaintiff’s solitary confinement placement).

                                      7
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 8 of 9 PageID #: 51



enforceable liberty interest to pre-release home confinement.

See, e.g., Johansson v. Strada, No. 12-CV-5296, 2012 WL 6093534,

at *4 (E.D.N.Y. Dec. 7, 2012); Owusu-Sakyi v. Terrell, No. 10-

CV-507, 2010 WL 3154833, at *2 (E.D.N.Y. Aug. 9, 2010); Bennett

v. Terrell, No. 10-CV-1029, 2010 WL 1170134, at *1 (E.D.N.Y.

Mar. 24, 2010); Pierre v. Zickefoose, No. 3:09-CV-109, 2010 WL

625419, at *1 (D.Conn. Feb. 16, 2010);         Fournier v. Zickefoose,

620 F. Supp.2d 313, 318 (D. Conn. 2009).

            Here, Plaintiff does not allege that he was held

beyond the expiration of his sentence; rather, he alleges that

Defendants failed to process his request for pre-release to home

confinement pursuant to the Second Chance Act because there was

insufficient time remaining in his sentence after he became

eligible.    We assume arguendo that Plaintiff can assert a Bivens

claim in this context based on an alleged due process violation.

We also assume (as we must at this stage) the truth of

Plaintiff’s contention that he was in fact eligible for a pre-

release transfer under the Second Chance Act.          Compl. ¶¶ 18, 24,

31.   Nevertheless the Court is obligated to dismiss Plaintiff’s

due process claim because the scope of due process claims under

Bivens is limited, and federal law does not recognize a

protected liberty interest in pre-release home confinement under

to the Second Chance Act.
                                     8
Case 1:20-cv-00463-EK-VMS Document 10 Filed 08/12/20 Page 9 of 9 PageID #: 52



                                    IV.

           Accordingly, the Court dismisses Plaintiff’s action

for failure to state a claim.       28 U.S.C. § 1915(e)(2)(B)).       The

Court certifies pursuant to 28 U.S.C. § l915(a)(3) that any

appeal would not be taken in good faith and therefore in forma

pauperis status is denied for purpose of an appeal.           The Clerk

of Court is directed to enter judgment and close this action.


           SO ORDERED.


                                   _/s/ Eric Komitee__________________
                                   ERIC KOMITEE
                                   United States District Judge

Dated: Brooklyn, New York
       August 12, 2020




                                     9
